                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


WARD-KRAFT, INC.,                             )
                                              )
      Plaintiff,                              )
                                              )
vs.                                           )   CASE NO.: 18CV1725 HEA
                                              )
ZEBRA TECHNOLOGIES,                           )
CORPORATION, et al.,                          )
                                              )
      Defendants.                             )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion to Dismiss, [Doc. No.

23]. Plaintiff opposes the motion.

                              Facts and Background

      Plaintiff’s Complaint alleges the following:

      Since 1972, Ward Kraft has been a nationally known leader in the printing

industry, specializing in the design and production of labels, commercial printing,

mailers, and business forms. Ward Kraft’s expertise includes creating continuous,

unit set, cut sheet labels and form/label combinations for use in a variety of

different industries.

      In the late 1990’s, Jim Riley approached Ward Kraft about assisting with the
design and development of self-laminating patient identification wristband forms

for use in hospitals and throughout the medical industry. Jim Riley was then an

officer of Riley, Barnard & O’Connell Business Products Inc. (“RBO”), and the

owner of Laser Band, LLC.

      Ward Kraft agreed and expended substantial time and resources, and

provided valuable expertise, in order to develop these wristband forms, which the

parties referred to as the “LB1” products. RBO agreed that, in return for Ward

Kraft’s significant contributions, Ward Kraft would have the exclusive right to

manufacture the LB1 products. Ward Kraft ultimately did, in fact, design and

manufacture these products for RBO.

      In March 1999, The Standard Register Company, another market participant,

threatened RBO with litigation in relation to the LB1 products. RBO then brought

suit against Standard Register, seeking a declaration of non-infringement,

invalidity, and unenforceability of a patent owned by Standard Register relating to

certain wristband forms and labels. Standard Register then filed counterclaims

against RBO and Ward Kraft alleging patent infringement, which RBO and Ward

Kraft denied.

      In August 2000, RBO, Standard Register, and Ward Kraft came to an

agreement to end all litigation and, in conjunction with additional interested non-

parties Jim Riley, Laser Band, and the Avery Dennison Corporation, entered into


                                          2
certain other agreements to govern the rights of the various entities moving

forward. As a result, in addition to a Settlement Agreement between RBO,

Standard Register, and Ward Kraft, Laser Band and Ward Kraft entered into a

separate License Agreement effective August 11, 2000, whereby Ward Kraft

agreed to make and sell certain licensed wristband forms in exchange for the

payment of royalties to Laser Band.

      Under Paragraph 1 of the Agreement, and as reflected in various other

portions of therein, Laser Band granted to Ward Kraft a royalty-bearing, non-

exclusive license/sub-license under four patents owned by Laser Band (referred to

as the “Riley Patents” in the Agreement) and one patent owned by Standard

Register and licensed to Laser Band (referred to as the “Standard Patent” in the

Agreement). The license granted Ward Kraft the right, under the aforementioned

patents, to make, use, offer to sell, sell, and import certain types of forms identified

by Laser Band as PLS-102 and PLS-102W, as well as “other forms having both

labels and a Wristband, the wristband being formed from a portion of the face ply

and a portion of the liner ply, with the liner ply having a pair of integrally formed

tabs for fastening the wristband and with a substantial portion of the face ply in the

completed wristband being laminated on both sides by the portion of the liner ply.”

These forms are defined and referred to throughout the Agreement as “Combo

Forms.”


                                           3
      Paragraph 1 of the Agreement further states that “Combo Forms covered by

any of the Riley Patents or the Standard Patent shall be considered as ‘Licensed

Products.’”

      In addition to the royalty-bearing patent license granted by Laser Band to

Ward Kraft, the Agreement includes a mutual covenant by the parties not to sue

each other in connection with Combo Forms. Specifically, in Paragraph 12(h) of

the Agreement, Laser Band granted to Ward Kraft and Ward Kraft granted to Laser

Band “a covenant not to sue under any intellectual property or other right in

connection with the making, using, offering for sale, sale and importing of the

Combo form.” This mutual covenant not to sue is not limited to the Riley Patents

or Standard Patent—or even patent rights generally—and is on its face broader in

scope than the license granted by Laser Band to Ward Kraft under Paragraph 1 of

the Agreement (regarding “Licensed Products”).

      Ward Kraft complied with all of its duties and obligations under the

Agreement. At no point has there been any evidence or accusation by Laser Band

or any successor company that Ward Kraft breached or failed to fulfill its duties or

obligations under the Agreement. Ward Kraft manufactured the License Products

and paid Laser Band millions of dollars in royalties based upon its sale of Licensed

Products throughout the life of the Agreement.




                                         4
      Paragraph 12(f) of the Agreement states that Paragraphs 4 and 9-12 will

survive the expiration or earlier termination of the Agreement. Under Paragraph

12(c), the Agreement inures to the benefit of the parties (Laser Band and Ward

Kraft), as well as their “successors and assigns,” including a successor who

acquires substantially all of the business of a party.

      In 2012, upon information and belief, Defendants Zebra Technologies

Corporation, Zebra Technologies International, LLC, and/or ZIH Corp acquired all

or substantially all of Defendant Laser Band and its business. Upon information

and belief, all of these entities are now affiliated.

      On July 9, 2018, Defendant Laser Band along with its corporate successors

Defendants Zebra Technologies Corporation, Zebra Technologies International,

LLC, and/or ZIH Corp (collectively, “Zebra”) filed a lawsuit in the District Court

for the Northern District of Illinois (Case No. 1:18-cv-04711-SLE) (the “NDIL

Lawsuit”) against Ward Kraft and one of its primary distributors, Typenex

Medical, LLC.

      The NDIL Lawsuit alleges that Ward Kraft is manufacturing, using, and/or

selling a number of various forms that infringe Laser Band’s and/or Zebra’s

intellectual property rights. Specifically, Laser Band and Zebra allege that “Ward

Kraft manufactures and sells business forms that incorporate self-laminating, laser-

printable patient identification wristbands, which Typenex markets and sells under


                                            5
the following marks: Helix AC Laser (Adult), Helix AC Laser L2 (Adult), Helix

AC Laser L2 (Pediatric/Infant), Helix AC Laser L3 (Adult), FamBand Helix

Laser AC, and FamBand Laser,” which the Complaint in the NDIL Lawsuit refers

to as “Typenex Products.” Laser Band and Zebra also allege that “Ward Kraft

markets and sells business forms that incorporate self-laminating, laser-printable

patient identification wristbands under the PolyBand mark.” All of these accused

products are the successor wristband forms to the original LB1 products mentioned

above.

      More specifically, the NDIL Lawsuit alleges that the Helix AC Laser L2

and/or Helix AC Laser L3 products infringe one or more of Laser Band’s U.S.

Patent No. 7,779,569, U.S. Patent No.8,011,125, U.S. Patent No. 7,017,293, U.S.

Patent No. 7,017,294, U.S. Patent No. 7,222,448, U.S. Patent No. 7,325,347, U.S.

Patent No. 7,461,473, and U.S. Patent No. 7,779,570. The NDIL Lawsuit alleges

that the Helix AC Laser (Adult), Helix AC Laser L2 (Adult), Helix AC Laser L2

(Pediatric/Infant), Helix AC Laser L3 (Adult), FamBand Helix Laser AC,

FamBand Laser, and PolyBand 3 products infringe one or more of Laser Band’s

and/or Zebra’s trademark or trade dress rights under 15 U.S.C. § 1125(a). And the

NDIL Lawsuit alleges that Ward Kraft uses Laser Band’s and/or Zebra’s LASER

BAND trademark in a misleading fashion such that Ward Kraft violates 15 U.S.C.

§ 1125(a). All of the products named in the NDIL Lawsuit fall within the


                                         6
definition of a Combo Form as defined in Paragraph 1 of the Agreement between

Laser Band and Ward Kraft. All twelve Counts asserted by Laser Band and Zebra

in the NDIL Lawsuit are based upon an intellectual property (or other) right. Thus,

all of the Counts asserted by Laser Band and Zebra in the NDIL Lawsuit fall

within the covenant not to sue that Laser Band granted to Ward Kraft in the

Agreement.

      By filing the NDIL Lawsuit against Ward Kraft and alleging violations of

intellectual property (or other) rights through the sale of wristband form products

that qualify as Combo Forms under the Agreement, Defendants breached the

covenant not to sue in Paragraph 12(h) of the Agreement. Under Paragraph 12(a)

of the Agreement, Laser Band and Ward Kraft agreed to litigate any action to

enforce the Agreement exclusively before the federal courts in the Eastern District

of Missouri. This paragraph states that the Agreement shall be construed,

interpreted, and applied pursuant to the laws of the State of Missouri, and contains

the following provision:

      [A]ny action by any party to enforce any provision of this Agreement shall
      be brought exclusively in the United States District Court for the Eastern
      District of Missouri, Eastern Division.

      In the NDIL Lawsuit, Ward Kraft has pleaded the covenant not to sue as an

affirmative defense to Laser Band’s and Zebra’s claims, but has not asserted any

affirmative cause of action for breach or to enforce the Agreement.


                                          7
                                      Discussion

                            Motion to Dismiss Standard

      The purpose of a motion to dismiss for failure to state a claim is to test the

legal sufficiency of the complaint. To survive a motion to dismiss pursuant to Rule

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.544, 570

(2007)). A plaintiff need not provide specific facts in support of his allegations,

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam), but “must include

sufficient factual information to provide the ‘grounds’ on which the claim rests,

and to raise a right to relief above a speculative level.” Schaaf v. Residential

Funding Corp., 517 F.3d 544, 549 (8h Cir. 2008) (citing Twombly, 550 U.S. at 555

& n.3). This obligation requires a plaintiff to plead “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. A complaint “must contain either direct or

inferential allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” Id. at 526 (quoted case omitted). This

standard “simply calls for enough facts to raise reasonable expectation that

discovery will reveal evidence of [the claim or element].” Id. at 556.




                                            8
      On a motion to dismiss, the Court accepts as true all of the factual

allegations contained in the complaint, even if it appears that “actual proof of those

facts is improbable” id., and reviews the complaint to determine whether its

allegations show that the pleader is entitled to relief. Id. at 555-56. The principle

that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Iqbal, 556 U.S. at 678-79 (stating “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice”). Although legal conclusions can provide the

framework for a complaint, they must be supported by factual allegations. Id. at

679. Plausibility is assessed by considering only the materials that are “necessarily

embraced by the pleadings and exhibits attached to the complaint[.]” Whitney v.

Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoted case omitted). The

plausibility of the plaintiff’s claim is reviewed “as a whole, not plausibility of each

individual allegation.” Zoltek Corp. v. Structural Polymer Grp., 592 F.3d 893, 896

n.4 (8th Cir. 2010).

      Defendants now move to dismiss the “Zebra Entities” Defendants for failure

of the Complaint to state a claim against them.

      Under Twombly and Iqbal, Plaintiff may not rely on merely alleging that the

Zebra Entities are the successors of Laser Band and therefore are liable for any

violation of the agreement entered into between Plaintiff and Laser Band.


                                           9
             [Plaintiff’s] argument that the district court erred in dismissing its
      claim against [Defendant] is likewise without merit. In its amended
      complaint, [Plaintiff] alleges that [Defendant] “acquired [the subsidiary],
      including its assets and liabilities,” but does not plead any additional facts to
      support this conclusory statement. In its brief and at oral argument,
      [Plaintiff] asserted that by virtue of purchasing the stock of [the] subsidiary,
      [Defendant] became a “successor” as that term is used in paragraph 13 of the
      [Intellectual Property Agreement] and is therefore liable for [the subsidiary's
      obligations under the IPA. As explained above, however, neither [Plaintiff]
      nor any of its predecessors are liable for [Principal’s] obligations under the
      IPA. Further, even if one of [Principal’s] subsidiaries were liable,
      [Defendant] does not automatically inherit the subsidiary's obligations solely
      by virtue of purchasing the subsidiary's stock.

Retro Television Network, Inc. v. Luken Commc'ns, LLC, 696 F.3d 766, 769–70

(8th Cir. 2012).

      Plaintiff’s Complaint, in completely conclusory fashion, alleges that in 2012,

upon information and belief, the Zebra Entities (Zebra Technologies Corporation,

Zebra Technologies International, LLC and/or ZIH Corp) acquired all or

substantially all of Defendant Laser Band and its business. Also alleged is that

upon information and belief, all of these entities are now affiliated. Plaintiff then

alleges that the products named in the Northern District of Illinois lawsuit fall

within the definition of a Combo Form as defined in the Agreement between Laser

Band and Plaintiff, and that all twelve Counts asserted by Laser Band and Zebra in

the Northern District of Illinois lawsuit are based upon an intellectual property (or

other right, and therefore all of the Counts asserted by Laser Band and Zebra fall

within the covenant not to sue that Laser Band granted to Plaintiff in the


                                          10
Agreement. Plaintiff gives no facts to support the conclusions that the Zebra

Entities are the successor to Laser Band and that these entities are now affiliated.

Under Luken, these allegations fall short of setting forth a claim that is plausible on

its face.

                                     Conclusion

       For the reasons set forth above, Defendant’s Motion to Dismiss the Zebra

Entities is well taken.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 23], is GRANTED.

       IT IS FURTHER ORDERED that Defendants Zebra Technologies

Corporation, Zebra Technologies International, LLC and ZIH Corp are dismissed

from this action.

       IT IS FURTHER ORDERED that Plaintiff is granted 14 days from the

date of this Opinion, Memorandum and Order to file an Amended Complaint.

       Dated this 30th day of May, 2019.




                                        ___________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE



                                           11
